DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 9 and 21 are cancelled.  Claims 1, 8, 13 and 20 are amended.  Claims 1-8, 10-20, 22 and 23.

Allowable Subject Matter
Claims 1-8, 10-20, 22 and 23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because optical module comprising a base and a rotating structure wherein the rotation axis passes through the optical element and does not pass through a geometric center of the optical element.

Claims 2-8, 10-12 are allowable as being dependent on claim 1. 

Claim 13 was found to be allowable because a projector comprising an optical module comprising a base and a rotating structure wherein the rotation axis passes through the optical element and does not pass through a geometric center of the optical element.



The closest available prior art Kojima et al. (US PG Pub. 20160124216) discloses an optical module (optical deflection element 2 of fig. 1), comprising a base (fixing portion 208 of fig. 4) and a rotating structure (optical portion 202 rotates about an oscillation axis A of fig. 5), wherein: the rotating structure (202) comprises a frame (frame-shaped movable portion 204 of fig. 4), a first driving element (driving portion 232 of fig. 14) and an optical element (optical element 202 of fig. 4), wherein the frame (204) has at least one shaft portion (shaft portion 206 of fig. 5), wherein the frame (204) is connected to the base (208) through the at least one shaft portion (illustrated in fig. 5), and is configured to oscillate relative to the base along a rotation axis by taking the at least one shaft portion as a rotating shaft (para. 0091; optical path deflection element 2 includes an optical portion 202 that deflects light, a frame-shaped movable portion 204 that supports the edge of the optical portion 202, a shaft portion 206 that supports the movable portion 204 so that the movable portion 204 is oscillatable, and a fixing portion 208 to which the shaft portion 206 is connected); the first driving element (232) is disposed on the frame (para.0198; driving portion 230 according to the embodiment includes a magnet 232 that is fixed to the rear surface of one of the two movable portions 204X), wherein the first driving element (230) is disposed asymmetrically to the rotation axis (para. 0207; driving portion 230 illustrated in FIGS. 14A and 14B is a driving portion of a type in which the magnet 232 and the coil 234 are disposed asymmetrically with respect to the oscillation axis A and which is driven by adding a moment to the movable portion 204 (axis asymmetry moment type)); and the optical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        6 August 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882